Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-8 and 10-12 are pending in this application and are examined herein. Claim 9 was omitted from the originally filed claims dated 07/16/20. 

Claim Objections
3.	Claim 2 is objected to because of the following informalities: “if” in line 2 should be “is.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites “wherein the combined thickness of the tritide layer and the permeation barrier layer is less than the range of the incident D beam.” The claim is directed to a target and the recited 
7.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 4-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detaint US Patent 3,646,348.
12.	Regarding claims 1, 6, and 12, 
Detaint discloses a thin-film target (Fig. 1) for DT neutron production (column 1, lines 5-8), comprising: 
a substrate (3) comprising a high D permeability material (column 2, lines 33-36);
a permeation barrier layer (4) comprising a low D permeability material on the substrate to inhibit D permeation from the substrate therethrough (column 2, lines 1426);
wherein the D permeability of the permeation barrier material is less than 10-5 times the D permeability of the substrate material (based the lists of applicable materials for the barrier layer and the substrate, at least several of the possible combinations would possess this inherent physical characteristic; for example a palladium substrate and a copper barrier layer would meet this limitation based on Fig. 6 of the instant application); and 
a front-surface tritide layer (2) on the permeation barrier layer that reacts with an incident D beam to produce DT neutrons, 
wherein the combined thickness of the tritide layer and the permeation barrier layer is less than the range of the incident D beam and the thicknesses of the tritide layer and the permeation barrier layer are selected to simultaneously maximize T(D,n)a reaction yield in the tritide, maximize D implantation into the substrate, and minimize D permeation from the substrate through the permeation barrier layer to the tritide layer (column 2, lines 17-48).

14.	Regarding claims 7 and 8, Detaint anticipates the target of claim 1. Detaint further discloses a target wherein the permeation barrier is copper metal (column 2, lines 14-16). 
15.	Regarding claims 10 and 11, Detaint anticipates the target of claim 1. Detaint further discloses a target wherein the tritide is titanium tritide (column 2, lines 1-3). 

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
21.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Detaint US Patent 3,646,348 in view of Hughey, “A long-lived tritiated titanium target for fast neutron production” (cited on the IDS dated 07/16/20). 
22.	Regarding claims 2 and 3, Detaint anticipates the target of claim 1. Detaint merely calls the tritide layer “thin” and is silent as to its absolute dimensions. Detaint further discloses a barrier layer thickness of approximately 0.11 micrometers (based on column 2, lines 25-26 and the density of copper: 100 µg/cm3 x 8.96 g/cm3 and the appropriate conversions between units = 0.1116 µm thickness). Hughey teaches a titanium tritide target layer having a thickness of 1.1 µm (see first paragraph of section 6 on p. 396). These dimensions are similar to those disclosed in the specification (p. 7, line 26 and p. 10, line 12), and therefore almost certainly fall within the indefinite range of claims 2 and 3. Moreover, the thickness of the layers are result-effective variables because the thickness of the tritide layer would determine the theoretical neutron yield of the target, while the thickness of the barrier layer is recognized by Detaint to affect tritium retention in the tritide layer as well as D retention in the 

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.